            Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


SIGNATURE FINANCIAL LLC                            )
                                                   )
                Plaintiff,                         )
                                                   )
v.                                                 )           CASE NO.______________
                                                   )
JASON MOODY,                                       )
                                                   )
                Defendant.                         )
                                                   )

                                          COMPLAINT

       Plaintiff Signature Financial LLC (“Signature” or “Plaintiff”), by and through its attorneys,

complaining of defendant Jason Moody (“Moody” or the “Defendant”), and for its cause of action

would respectfully assert as follows:

                                          THE PARTIES

       1.       Signature is a New York limited liability company maintaining an office for the

transaction of business in Melville, New York. The sole member of Signature is Signature Bank,

which is a New York State chartered bank, organized under the laws of New York, with its

principal place of business in New York. Therefore, since Signature Bank is a citizen of the State

of New York, Signature is not a citizen of the State of Georgia for diversity jurisdiction purposes.

       2.       Upon information and belief, Defendant is an individual who is a citizen of the

State of Georgia and whose principal residence is located within the Northern District of Georgia

and located at 706 Greenbelt Park Ct., Canton, Georgia 30114, and is therefore deemed to be a

citizen of the State of Georgia for diversity jurisdiction purposes.
            Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 2 of 12




                                         JURISDICTION

       3.       This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)(1)

because the amount in controversy is in excess of $75,000, exclusive of interest and costs, and the

Plaintiff and Defendant are citizens of different states.

                                              VENUE

       4.       Venue is proper in the Northern District of Georgia pursuant to 28 U.S.C. §

1391(b)(1) because it is the judicial district in which the Defendant resides.

                                               FACTS

The Notes

       5.       On or about April 24, 2019, non-party A1 Contracting, LLC (“A1” or the

“Borrower”), as borrower, executed and delivered, inter alia, a certain Promissory Note (as at any

time amended, “Note No. 1”) to Signature, as lender, whereby A1 agreed to pay Signature the

principal sum of $66,470.00, plus interest, over a period of thirty-six (36) consecutive months. (A

true and correct copy of Note No. 1 is attached hereto as Exhibit “1” and the terms and conditions

thereof are incorporated herein by reference.)

       6.       Pursuant to Note No. 1, A1 agreed to make thirty-six (36) consecutive monthly

installments each in the amount of $2,002.28 to Signature, with the Borrower’s first payment due

on June 1, 2019, and all subsequent payments due on the same day of each month thereafter.

       7.       On or about June 5, 2020, A1 and Signature entered into an Amendment to

Promissory Note (“Amendment No. 1”), whereby Signature agreed, inter alia, to extend the

Maturity Date (as defined in Note No. 1) of Note No. 1 by three (3) months to August 1, 2022. (A

true and correct copy of Amendment No. 1 is attached hereto as Exhibit “2” and the terms and

conditions thereof are incorporated herein by reference.)


                                                  2
            Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 3 of 12




       8.       Pursuant to Amendment No. 1, Signature also agreed to defer Borrower’s

obligation to make the three (3) scheduled monthly principal payments due between April 1, 2020

through and including June 1, 2020 to the month following the then last currently scheduled

payment under Note No. 1, with such deferred payments due in three (3) consecutive monthly

installments on the monthly payment due date set forth in Note No. 1. In accordance with

Amendment No. 1, the regular monthly payments due under Note No. 1 would resume with the

payment due on July 1, 2020.

       9.       On or about June 17, 2019, A1, as borrower, executed and delivered, inter alia,

another Promissory Note (as at any time amended, “Note No. 2”) to Signature, as lender, whereby

A1 agreed to pay Signature the principal sum of $32,850.00, plus interest, over a period of thirty-

six (36) consecutive months. (A true and correct copy of Note No. 2 is attached hereto as Exhibit

“3” and the terms and conditions thereof are incorporated herein by reference.)

       10.      Pursuant to Note No. 2, A1 agreed to make thirty-six (36) consecutive monthly

installments each in the amount of $991.04 to Signature, with the Borrower’s first payment due on

August 1, 2019, and all subsequent payments due on the same day of each month thereafter.

       11.      On or about June 5, 2020, A1 and Signature entered into an Amendment to

Promissory Note (“Amendment No. 2”), whereby Signature agreed, inter alia, to extend the

Maturity Date (as defined in Note No. 2) of Note No. 2 by three (3) months to October 1, 2022.

(A true and correct copy of Amendment No. 2 is attached hereto as Exhibit “4” and the terms and

conditions thereof are incorporated herein by reference.)

       12.      Pursuant to Amendment No. 2, Signature also agreed to defer Borrower’s

obligation to make the three (3) scheduled monthly principal payments due between April 1, 2020

through and including June 1, 2020 to the month following the then last currently scheduled


                                                3
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 4 of 12




payment under Note No. 2, with such deferred payments due in three (3) consecutive monthly

installments on the monthly payment due date set forth in Note No. 2. In accordance with

Amendment No. 2, the regular monthly payments due under Note No. 2 would resume with the

payment due on July 1, 2020.

       13.     On or about August 17, 2019, A1, as borrower, executed and delivered, inter alia,

another Promissory Note (as at any time amended, “Note No. 3”) to Signature, as lender, whereby

A1 agreed to pay Signature the principal sum of $76,286.25, plus interest, over a period of thirty-

six (36) consecutive months. (A true and correct copy of Note No. 3 is attached hereto as Exhibit

“5” and the terms and conditions thereof are incorporated herein by reference.)

       14.     Pursuant to Note No. 3, A1 agreed to make thirty-six (36) consecutive monthly

installments each in the amount of $2,301.25 to Signature, with the Borrower’s first payment due

on September 10, 2019, and all subsequent payments due on the same day of each month thereafter.

       15.     On or about June 5, 2020, A1 and Signature entered into an Amendment to

Promissory Note (“Amendment No. 3”), whereby Signature agreed, inter alia, to extend the

Maturity Date (as defined in Note No. 3) of Note No. 3 by three (3) months to November 10, 2022.

(A true and correct copy of Amendment No. 3 is attached hereto as Exhibit “6” and the terms and

conditions thereof are incorporated herein by reference.)

       16.     Pursuant to Amendment No. 3, Signature also agreed to defer Borrower’s

obligation to make the three (3) scheduled monthly principal payments due between April 10, 2020

through and including June 10, 2020 to the month following the then last currently scheduled

payment under Note No. 3, with such deferred payments due in three (3) consecutive monthly

installments on the monthly payment due date set forth in Note No. 3. In accordance with




                                                4
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 5 of 12




Amendment No. 3, the regular monthly payments due under Note No. 3 would resume with the

payment due on July 10, 2020.

       17.     On or about September 25, 2019, A1, as borrower, executed and delivered, inter

alia, another Promissory Note (as at any time amended, “Note No. 4”) to Signature, as lender,

whereby A1 agreed to pay Signature the principal sum of $160,916.00, plus interest, over a period

of forty-eight (48) consecutive months. (A true and correct copy of Note No. 4 is attached hereto

as Exhibit “7” and the terms and conditions thereof are incorporated herein by reference.)

       18.     Pursuant to Note No. 4, A1 agreed to make forty-eight (48) consecutive monthly

installments each in the amount of $3,707.59 to Signature, with the Borrower’s first payment due

on November 1, 2019, and all subsequent payments due on the same day of each month thereafter.

       19.     On or about June 5, 2020, A1 and Signature entered into an Amendment to

Promissory Note (“Amendment No. 4”), whereby Signature agreed, inter alia, to extend the

Maturity Date (as defined in Note No. 4) of Note No. 4 by three (3) months to January 1, 2024.

(A true and correct copy of Amendment No. 4 is attached hereto as Exhibit “8” and the terms and

conditions thereof are incorporated herein by reference.)

       20.     Pursuant to Amendment No. 4, Signature also agreed to defer Borrower’s

obligation to make the three (3) scheduled monthly principal payments due between April 1, 2020

through and including June 1, 2020 to the month following the then last currently scheduled

payment under Note No. 4, with such deferred payments due in three (3) consecutive monthly

installments on the monthly payment due date set forth in Note No. 4. In accordance with

Amendment No. 4, the regular monthly payments due under Note No. 4 would resume with the

payment due on July 1, 2020.




                                                5
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 6 of 12




       21.       On or about December 3, 2019, A1, as borrower, executed and delivered, inter alia,

another Promissory Note (as at any time amended, “Note No. 5”) to Signature, as lender, whereby

A1 agreed to pay Signature the principal sum of $223,350.00, plus interest, over a period of forty-

eight (48) consecutive months. (A true and correct copy of Note No. 5 is attached hereto as Exhibit

“9” and the terms and conditions thereof are incorporated herein by reference.)

       22.       Pursuant to Note No. 5, A1 agreed to make forty-eight (48) consecutive monthly

installments each in the amount of $5,119.35 to Signature, with the Borrower’s first payment due

on January 15, 2020, and all subsequent payments due on the same day of each month thereafter.

       23.       On or about June 5, 2020, A1 and Signature entered into an Amendment to

Promissory Note (“Amendment No. 5”, and together with Amendment No. 1, Amendment No. 2,

Amendment No. 3, and Amendment No. 4, collectively, the “Amendments”), whereby Signature

agreed, inter alia, to extend the Maturity Date (as defined in Note No. 5) of Note No. 5 by three

(3) months to March 15, 2024. (A true and correct copy of Amendment No. 5 is attached hereto

as Exhibit “10” and the terms and conditions thereof are incorporated herein by reference.)

       24.       Pursuant to Amendment No. 5, Signature also agreed to defer Borrower’s

obligation to make the three (3) scheduled monthly principal payments due between April 15, 2020

through and including June 15, 2020 to the month following the then last currently scheduled

payment under Note No. 5, with such deferred payments due in three (3) consecutive monthly

installments on the payment date due set forth in Note No. 5. In accordance with Amendment No.

5, the regular monthly payments due under Note No. 5 would resume with the payment due on

July 15, 2020.

       25.       On or about September 22, 2020, A1, as borrower, executed and delivered, inter

alia, another Promissory Note (as at any time amended, “Note No. 6”) to Signature, as lender,


                                                 6
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 7 of 12




whereby A1 agreed to pay Signature the principal sum of $70,257.78, plus interest, over a period

of forty-eight (48) consecutive months. (A true and correct copy of Note No. 6 is attached hereto

as Exhibit “11” and the terms and conditions thereof are incorporated herein by reference.)

       26.     Pursuant to Note No. 6, A1 agreed to make forty-eight (48) consecutive monthly

installments each in the amount of $1,586.45 to Signature, with the Borrower’s first payment due

on October 15, 2020, and all subsequent payments due on the same day of each month thereafter.

       27.     On or about January 29, 2021, A1, as borrower, executed and delivered, inter alia,

another Promissory Note (as at any time amended, “Note No. 7”, and together with Note No. 1,

Note No. 2, Note No. 3, Note No. 4, Note No. 5, and Note No. 6, collectively, the “Notes”) to

Signature, as lender, whereby A1 agreed to pay Signature the principal sum of $721,300.00, plus

interest, over a period of sixty (60) consecutive months. (A true and correct copy of Note No. 7 is

attached hereto as Exhibit “12” and the terms and conditions thereof are incorporated herein by

reference.)

       28.     Pursuant to Note No. 7, A1 agreed to make sixty (60) consecutive monthly

installments each in the amount of $13,349.98 to Signature, with the Borrower’s first payment due

on March 1, 2021, and all subsequent payments due on the same day of each month thereafter.

The Master Security Agreement

       29.     In order to secure the obligations of A1 to Signature under the Notes and all other

then present and future indebtedness of A1 to Signature, the Borrower granted to Signature a

security interest in and to certain equipment (the “Collateral”) subject to and more particularly

described in that certain Master Security Agreement (Equipment) (as at any time amended, the

“Security Agreement”) executed between A1 and Signature on April 24, 2019. (A true and correct




                                                7
          Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 8 of 12




copy of the Security Agreement is attached hereto as Exhibit “13” and the terms and conditions

thereof are incorporated herein by reference.)

        30.     On or about April 24, 2019, and in order to induce Signature to enter into the Notes,

and for other good and valuable consideration, Defendant executed that certain Continuing

Guaranty (Individual Guarantor) (as at any time amended, the “Guaranty”), pursuant to which

Moody unconditionally guaranteed to Signature, the prompt payment and performance of the

Obligations (as that term is defined below) due under the Notes. (A true and correct copy of the

Guaranty is attached hereto as Exhibit “14” and the terms and conditions thereof are incorporated

herein by reference.)

        31.     On February 3, 2021, A1 filed a Voluntary Petition (the “Petition”) under Chapter

11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern

District of Georgia, Atlanta Division (the “Bankruptcy Court”), which bankruptcy case was given

bankruptcy case no. 21-50943 (the “Bankruptcy Case”).

                          FIRST COUNT – BREACH OF CONTRACT

        32.    Signature repeats and realleges the foregoing allegations of this Complaint as if

fully set forth herein.

        33.    The Notes provide, inter alia, that A1 was to make each monthly installment

payment as it came due and that Borrower shall be in default under the Notes in the event of any

failure to pay the full amount of any payment within ten (10) days after the due date or any event

of default under any agreement securing the Notes (including any guaranty) and/or under any

agreement between Borrower (or any guarantor) and Signature.




                                                  8
          Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 9 of 12




       34.     The Notes provide further, inter alia, that upon the occurrence of an event of default,

the entire unpaid balance of principal and accrued interest shall, at the option of Signature, become

immediately due and payable.

       35.     The Security Agreement provides, inter alia, that an event of default shall occur if

A1 becomes insolvent or is the subject of a petition in bankruptcy, either voluntary or involuntary,

or in any other proceeding under the Federal bankruptcy laws.

       36.     A1 breached and defaulted upon the Notes, the Amendments, and Security

Agreement when it commenced its Bankruptcy Case on February 3, 2021 by filing the Petition

with the Bankruptcy Court (the “Filing Default”).

       37.     A1 also breached and defaulted upon Note No. 1, Amendment No. 1, and the

Security Agreement when it failed to make the required monthly payment due to Signature for the

month of March 2021 and all months thereafter (the “Note No. 1 Default”).

       38.     A1 also breached and defaulted upon Note No. 2, Amendment No. 2, and the

Security Agreement when it failed to make the required monthly payment due to Signature for the

month of March 2021 and all months thereafter (the “Note No. 2 Default”).

       39.     A1 also breached and defaulted upon Note No. 3, Amendment No. 3, and the

Security Agreement when it failed to make the required monthly payment due to Signature for the

month of February 2021 and all months thereafter (the “Note No. 3 Default”).

       40.     A1 also breached and defaulted upon Note No. 4, Amendment No. 4, and the

Security Agreement when it failed to make the required monthly payment due to Signature for the

month of March 2021 and all months thereafter (the “Note No. 4 Default”).




                                                  9
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 10 of 12




       41.     A1 also breached and defaulted upon Note No. 5, Amendment No. 5, and the

Security Agreement when it failed to make the required monthly payment due to Signature for the

month of February 2021 and all months thereafter (the “Note No. 5 Default”).

       42.     A1 also breached and defaulted upon Note No. 6 and the Security Agreement when

it failed to make the required monthly payment due to Signature for the month of February 2021

and all months thereafter (the “Note No. 6 Default”).

       43.     A1 also breached and defaulted upon Note No. 7 and the Security Agreement when

it failed to make the required monthly payment due to Signature for the month of March 2021 and

all months thereafter (the “Note No. 7 Default”, and together with the Filing Default, the Note No.

1 Default, the Note No. 2 Default, the Note No. 3 Default, the Note No. 4 Default, the Note No. 5

Default, and the Note No. 6 Default, collectively, the “Defaults”).

       44.     Thereafter, and in accordance with the terms of each of the Notes, the entire balance

of all unpaid monies due under the terms of the Notes and Amendments was declared to be

immediately due and payable to Signature (collectively, and together with all other outstanding

obligations under the Notes, Amendments, or under the Security Agreement, the “Obligations”).

       45.     As of February 10, 2021, the total of the Obligations was in an amount not less than

$1,198,219.79, plus interest from and after February 13, 2021, reasonable attorneys’ fees, costs

and any other amounts, including applicable taxes, due under the terms of the Notes, Amendments,

and/or Security Agreement.

       46.     Signature has performed all terms and conditions precedent on its part, to the extent

that there are any, to be performed pursuant to the Notes, Amendments, Security Agreement, and

Guaranty.

       47.     A1 has not paid any of the Obligations to Plaintiff.


                                                10
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 11 of 12




       48.     By reason of the Defaults and A1’s failure to pay the Obligations to Signature,

Signature has suffered damages in an amount not less than $1,198,219.79, plus interest from and

after February 13, 2021, reasonable attorneys’ fees, costs and any other amounts, including

applicable taxes, due under the terms of the Notes, Amendments, and Security Agreement, all of

which continue to accrue.

       49.     Signature has made demand on Moody for payment of the Obligations of A1 to

Signature arising under the Notes, Amendments, and Security Agreement.

       50.     Despite the Defaults and demand for payment of the Obligations by Plaintiff,

Moody has failed to pay any of the Obligations to Signature.

       51.     By reason of the foregoing, Moody breached and defaulted under the terms of the

Guaranty.

       52.     By reason of the terms of the Guaranty, Moody is also liable to Signature for all

reasonable attorneys’ fees, expenses, and costs incurred by Signature as a result of A1’s Defaults.

       53.     As a result of the Defaults, Plaintiff has incurred attorneys’ fees and court costs and

will continue to incur further legal expenses in the enforcement of its rights and remedies.

Accordingly, Plaintiff seeks an award against Moody for reasonable attorneys’ fees, costs, and

expenses incurred and to be incurred by Signature.

       54.     As of February 10, 2021, Moody was liable to Signature in an amount not less than

$1,198,219.79, plus interest from and after February 13, 2021, reasonable attorneys’ fees, costs

and any other amounts, including applicable taxes, due under the terms of the Notes, Amendments,

Security Agreement, and Guaranty, all of which continue to accrue.

       WHEREFORE, by reason of the foregoing, Signature demands judgment in its favor and

against Moody in the amount of $1,198,219.79, plus interest from and after February 13, 2021,


                                                 11
         Case 1:21-cv-01273-MLB Document 1 Filed 03/29/21 Page 12 of 12




reasonable attorneys’ fees, costs and any other amounts, including applicable taxes, due under the

terms of Notes, Amendments, Security Agreement, and Guaranty, all of which continue to accrue,

and for such other and further relief as the Court deems just and proper.




Dated: March 29th 2021                       Respectfully submitted,



                                             /s/ Mark A. Baker
                                             Mark A. Baker, GA Bar No. 033840
                                             McMichael Taylor Gray, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             mbaker@mtglaw.com
                                             Counsel for Signature Financial LLC




                                                12
